DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 11, 12 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Chen et al. U.S. Patent Application Publication 2019/0155984 A1 (the ‘984 reference) in view of Zhu et al. U.S. Patent Application Publication 20200105670.
Referring to claim 11, the ‘984 reference discloses a semiconductor device including a cell comprising a first power line, wherein a width of the first power line is entirely within the cell, and a second power line, wherein a width of the second power line is entirely within the cell, but does not disclose a plurality of signal lines between the first power line and the second power line. Instead, the reference discloses a plurality of conductive lines between the first power line and the second power line. 
	Specifically, referring to claim 11, the ‘984 reference discloses a semiconductor device, comprising: 
a substrate (not depicted, para [21] (paragraph(s) [0021])); 
a first cell (two-fin cell 160, Fig. 1; two-fin cell 210a, Fig. 2; two-fin cell 602, Fig. 6, para [30, 32, 40]) on the substrate, wherein the first cell comprises: 
a first power line (130, Fig. 1; not depicted in Fig. 2; 631, Fig. 6), wherein a width of the first power line (130; ; 631) is entirely within the first cell (160; 210a; 602); and
a second power line (140, Fig. 1; not depicted in Fig. 2; 641, Fig. 6), wherein a width of the second power line is entirely within the first cell; and 
a second cell (210b, Fig. 2) on the substrate, wherein the second cell (210b) is adjacent to the first cell (210a), and wherein the second cell comprises: 
a third power line (similar to the first power line), wherein a width of the third power line is entirely within the second cell, and wherein the third power line is adjacent to the second power line (adjacent is broadly interpreted); and
a fourth power line (similar to the second power line), wherein a width of the fourth power line is entirely within the second cell. 
However, the ‘984 reference does not disclose a first plurality of signal lines between the first power line and the second power line, and a second plurality of signal lines between the third power line and the fourth power line.  Instead, the reference discloses a first plurality of conductive lines (661, 671, 672, Fig. 6, para [40]) between the first power line (631) and the second power line (641) and a second plurality of conductive lines (similar to the first conductive lines) between the third power line (similar to the first power line 631) and the fourth power line (similar to the second power line 641).
	Zhu, in disclosing a semiconductor device including a cell (circuit cell 608, Figs. 6A, 7A, 7B, para [54-56] (paragraph(s) [0054]-[0056])) comprising a first power line (708, 708(1)), and a second power line (708, 708(2), para [56]), teaches a plurality of signal lines (706, para [56]) between the first power line and the second power line for the implied purpose of supplying control and input/output signals to the cell.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s with a plurality of signal lines in place of or in addition to the conductive lines.  One would have been motivated to make such a modification in view of the teachings in Zhu for supplying control and input/output signals to the cell.
Thus, in reference to claim 11, such a modification would have resulted in a semiconductor device, comprising: 
a substrate (not depicted, para [21] (paragraph(s) [0021])); 
a first cell (two-fin cell 160, Fig. 1; two-fin cell 210a, Fig. 2; two-fin cell 602, Fig. 6, para [30, 32, 40]) on the substrate, wherein the first cell comprises: 
a first power line (130, Fig. 1; not depicted in Fig. 2; 631, Fig. 6), wherein a width of the first power line (130; ; 631) is entirely within the first cell (160; 210a; 602); 
a second power line (140, Fig. 1; not depicted in Fig. 2; 641, Fig. 6), wherein a width of the second power line is entirely within the first cell; and
a first plurality of signal lines (as taught by Zhu) between the first power line  and the second power line; and
a second cell (210b, Fig. 2) on the substrate, wherein the second cell (210b) is adjacent to the first cell (210a), and wherein the second cell comprises: 
a third power line (similar to the first power line), wherein a width of the third power line is entirely within the second cell, and wherein the third power line is adjacent to the second power line (adjacent is broadly interpreted); 
a fourth power line (similar to the second power line), wherein a width of the fourth power line is entirely within the second cell; and
a second plurality of signal lines (similar to the first plurality of signal lines, as taught by Zhu) between the third power line and the fourth power line.  
Referring to claim 12, the reference in view of Zhu further discloses that the first power line (130, Fig. 1; not depicted in Fig. 2; 631, Fig. 6), the second power line (140, Fig. 1; not depicted in Fig. 2; 641, Fig. 6), the third power line (similar to the first power line), the fourth power line (similar to the second power line), the first plurality of signal lines (661/671/672 or 706 as taught by Zhu), and the second plurality of signal lines (similar to the first plurality of signal lines) each have a uniform width. 
Referring to claim 14, although the ‘984 reference in view of Zhu (‘984/Zhu) does not specifically disclose a number of signal lines as claimed (wherein the first plurality of signal lines comprises five signal lines, and wherein the second plurality of signal lines comprises five signal lines), the claimed number of signal lines will not support the patentability of subject matter encompassed by the prior art (‘984/Zhu discloses three signal lines 661/671/672 or 706, and the ‘984 reference further discloses in para [30] that the cells can be arranged into AND, OR, XOR, XNOR, NAND, inverter, or other suitable logic device, which would have required more signal lines) unless there is evidence indicating such a number of signal lines are critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; MPEP 2144.05.

Allowable Subject Matter
3.	Claims 1-10 and 22-25 are allowable over the prior art of record. 
	Claims 13 and 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor device and an electronic system with all exclusive limitations as recited in claims 1, 22, 13 and 15, which may be characterized (claims 1 and 22) in that the first metal layer comprises a first power line, a second power line, and a plurality of signal lines between the first power line and the second power line, (claim 13) in that the width is less than approximately 20 nm, and (claim 15) in that one or both of the first source contact and the first drain contact extend into the second cell. 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


12-13-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818